Citation Nr: 1627811	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-23 498	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for gout.

2. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from August 1981 to November 1981 and April 1984 to February 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama granting entitlement to service connection for gout and bilateral hearing loss, and assigning each disability a 20 and 10 percent rating, respectively.  The Veteran challenges these initial ratings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran has raised the issue of service connection for osteoarthritis of the knees, hips, fingers, wrists, elbows, and chest and has asserted that this disease process is separate from his service-connected gout and should be rated as such.  In an August 2012 letter, the RO informed the Veteran that it had not yet adjudicated this issue.  At present, it still does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Here, subsequent to filing his formal appeal, the Veteran submitted a September 2014 statement in which he indicated that his hearing loss had worsened since he filed his July 2013 formal appeal.  Additionally, he also indicated that his arthritis pain had worsened to "a severe stage" with pain in all of his joints that impacted him functionally and socially.  As noted, a further review of the record reveals that although gout is rated as rheumatoid arthritis under the Rating Schedule (Diagnostic Codes 5002, 5017), the Veteran maintains that he suffers from both gout and osteoarthritis as two separate entities, and has since at least the 1980s.  In support of this contention the Veteran submitted an April 2012 letter from his treating physician Dr. M.C. in which she indicates that the Veteran had been treated at her practice from July 2008 onwards but that the Veteran has been treated for gout and generalized osteoarthritis since 1980.  The Veteran maintains that he should have a separate rating for osteoarthritis.  However, the Board notes that a January 2003 Social Security Administration (SSA) examination of record indicates that aside from the Veteran's gout arthritis, his musculoskeletal examination was normal.

For VA examinations conducted for the purposes of determining the correct disability compensation rating, VA examinations must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, when the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's lay statements and the submissions of his representative indicate that the Veteran's bilateral hearing loss and gout may have worsened and the Veteran was last examined for each disability in 2011, additional examinations must be conducted to ascertain the current severity of his service-connected bilateral hearing loss and gout.  Moreover, the gout examination should address whether the Veteran has a diagnosis of osteoarthritis and the relationship, if any with the Veteran's service-connected gout.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examinations with the appropriate clinicians to determine the current severity of his bilateral hearing loss and gout.  The entire claims file and a copy of this remand must be made available to the examiners for review, and the examiners must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiners must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiners must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's bilateral hearing loss and its impact on his daily activities and ability to work.  

c. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's gout and its impact on his daily activities and ability to work.  The examiner should address whether the Veteran also has a diagnosis of generalized osteoarthritis, and if so, whether that generalized osteoarthritis is associated with (proximately due to, aggravated (permanently worsened) by, or part and parcel of) the Veteran's gout.  If possible, the examiner should distinguish all symptomatology associated with the Veteran's service-connected gout from that due to nonservice-connected disability.

d. The examiners must provide all findings, along with a complete rationale for the opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiners must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




